UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-24688 Radiant Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2425368 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 9700 Richmond Avenue, Suite 124 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(832) 242-6000 NONE (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o Nox [­See Explanatory Note] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of January 16, 2014 Common Stock EXPLANATORY NOTE: The registrant filed a Comprehensive 10-K report on January 22, 2014 for the periods ending December 31, 2012 and 2011. This comprehensive 10-k included business and financial information, as well as certain disclosures of subsequent events pertaining to material events occurring up until the date of filing of the Comprehensive Form 10-K. For a more complete understanding of the matters involving the Company, this Form 10-Q should be read together with the Comprehensive 10-K as well as the Quarterly Reports on Form 10-Q for the quarters ended June 30, 2013 and September 30, 2013, that were filed simultaneously with this Form 10-Q. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets(Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statement of Changes in Stockholders' Deficit (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Condensed Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Table of Contents CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This quarterly report on Form 10-Q of Radiant Oil & Gas, Inc. contains forward-looking statements relating to Radiant’s operations that are based on management’s current expectations, estimates and projections about the petroleum, chemicals and other energy-related industries. Words such as “anticipates,” “expects,” “intends,” “plans,” “targets,” “projects,” “believes,” “seeks,” “schedules,” “estimates,” “budgets” and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond the company’s control and are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements. The reader should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. Unless legally required, Radiant undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ materially from those in the forward-looking statements are: changing crude oil and natural gas prices; changing refining, marketing and chemical margins; actions of competitors or regulators; timing of exploration expenses; timing of crude oil liftings; the competitiveness of alternate-energy sources or product substitutes; technological developments; the results of operations and financial condition of equity affiliates; the inability or failure of the company’s joint-venture partners to fund their share of operations and development activities; the potential failure to achieve expected net production from existing and future crude oil and natural gas development projects; potential delays in the development, construction or start-up of planned projects; the potential disruption or interruption of the company’s net production or manufacturing facilities or delivery/transportation networks due to war, accidents, political events, civil unrest, severe weather or crude oil production quotas that might be imposed by the Organization of Petroleum Exporting Countries; the potential liability for remedial actions or assessments under existing or future environmental statutes, regulations and litigation; the potential liability resulting from other pending or future litigation; the company’s future acquisition or disposition of assets and gains and losses from asset dispositions or impairments; government-mandated sales, divestitures, recapitalizations, industry-specific taxes, changes in fiscal terms or restrictions on scope of company operations; foreign currency movements compared with the U.S. dollar; the effects of changed accounting rules under generally accepted accounting principles promulgated by rule-setting bodies; and the factors set forth under the heading “Risk Factors” on page 14of the company’s Comprehensive Form 10-K. In addition, such statements could be affected by general domestic and international economic and political conditions. Other unpredictable or unknown factors not discussed in this report could also have material adverse effects on forward-looking statements. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Radiant Oil & Gas, Inc. “SEC” refers to the Securities and Exchange Commission. 3 Table of Contents PART I - FINANCIAL INFORMATION Item1. Financial Statements RADIANT OIL AND GAS, INC. Consolidated Balance Sheets (Unaudited) March 31, 2013 December 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other current assets Due from related parties TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Unevaluated property, accounted for using the full cost method of accounting - Property and equipment, net of accumulated depreciation of $184,830 and $183,933 respectively TOTAL PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Cash advance on acquisition option Notes payable Convertible notes payable Accrued interest Due to related parties Derivative liabilities TOTAL CURRENT LIABILITIES Deferred gain Asset retirement obligations TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' DEFICIT Common stock, $0.01 par value, 100,000,000 shares authorized, 12,024,769 and 11,847,813 shares issued and outstanding, respectively, as of March 31, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these unaudited financial statements 4 Table of Contents RADIANT OIL AND GAS, INC. Consolidated Statements of Operations (Unaudited) Three months ended March 31, OPERATING EXPENSES: Depreciation, depletion, and amortization $ $ General and administrative expense TOTAL OPERATING EXPENSES OPERATING LOSS ) ) OTHER (INCOME) EXPENSE: Loss (gain) on derivative liabilities ) Interest expense Total other (income) expenses NET LOSS $ ) $ ) LOSS PER SHARE - Basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - Basic and diluted The accompanying footnotes are an integral part of these unaudited financial statements 5 Table of Contents RADIANT OIL AND GAS, INC. Consolidated Statements of Stockholders’ Deficit For the three month period ended March 31, 2013 (Unaudited) Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance at December 31, 2012 $ $ $ ) $ ) Common stock issued for cash - Stock based compensation - - - Net loss - - - ) ) Balance at March 31, 2013 $ $ $ ) $ ) The accompanying footnotes are an integral part of these unaudited financial statements 6 Table of Contents RADIANT OIL AND GAS, INC. Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flow from operating activities: Depreciation, depletion & amortization Amortization of deferred financing charges - Loss (gain) on derivative liabilities ) Stock-based compensation Changes in operating assets and liabilities: Decrease (increase) in other current assets ) Decrease (increase) in due from related parties Increase in accounts payable and accrued expenses Increase (decrease) in deferred income Increase (decrease) in due to related party - ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Investments in unevaluated oil and gas properties ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and notes payable Payments on notes payable - ) Proceeds from borrowings from related parties - Payments on borrowings from related parties - ) Proceeds from issuance of common stock Net cash provided by financing activities ) INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Three months ended March 31, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION CASH PAID DURING THE PERIOD FOR Income taxes $
